Citation Nr: 0502996	
Decision Date: 02/07/05    Archive Date: 02/15/05	

DOCKET NO.  99-14 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for emphysema on a 
direct basis. 

2.  Entitlement to secondary service connection for emphysema 
due to smoking in service, to include the issue of whether a 
timely Notice of Disagreement was filed.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1998 and July 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In a decision of October 2001, the Board granted a 50 percent 
evaluation for service-connected post-traumatic stress 
disorder.  At that same time, the Board remanded for 
additional consideration the issues of service connection for 
emphysema on a direct basis, and secondary service connection 
for emphysema due to smoking in service, to include the issue 
of whether there was a timely Notice of Disagreement.  The 
case is now, once more, before the Board for appellate 
review.

In a Report of Contact dated in July 2004, the veteran's 
accredited representative indicated that the issue of 
entitlement to an increased rating for service-connected 
post-traumatic stress disorder was no longer being pursued.  
Accordingly, the sole issues for appellate review are those 
listed on the title page of this decision.


FINDINGS OF FACT

1.  Emphysema is not shown to have been present in service, 
or for many years thereafter.

2.  Secondary service connection for emphysema due to smoking 
in service was denied by a rating decision dated July 6, 
2000.

3.  The veteran was notified of the July 6, 2000 decision by 
letter dated July 12, 2000.

4.  The veteran's Notice of Disagreement with that decision 
was received by the RO on August 8, 2001.  


CONCLUSIONS OF LAW

1.  Emphysema was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (2003); 38 C.F.R. 
§ 3.303 (2003).

2.  The veteran did not initiate a timely appeal with the 
July 2000 rating decision denying secondary service 
connection for emphysema due to smoking in service.  
38 U.S.C.A. § 7105 (2001); 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302 (2001); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Therefore, 
the AOJ could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini, the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the AOJ did not 
err in failing to comply with the timing requirements of the 
notice.  However, the Court did note that, in such cases, the 
veteran would still be entitled to "VCAA content-complying 
notice" and the proper subsequent VA process.  See Pelegrini, 
supra.

In the present case, in correspondence of November 2001 and 
October 2003, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by the VA, and the need for him to submit any 
further evidence in his possession which pertained to his 
claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as a Statement 
of the Case, and Supplemental Statements of the Case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  By way of these 
documents, the veteran and his representative were also 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting, and what evidence the VA would 
obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decisions on appeal.  Moreover, notice 
provided to the veteran in November 2001 and October 2003 was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the case at hand, the 
claimant has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Accordingly, to decide the appeal 
would not be prejudicial to the claimant.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Additionally, because the claim for secondary service 
connection for emphysema due to smoking in service, to 
include whether a timely Notice of Disagreement has been 
filed, is being denied as a matter of law, no further notice 
or development under the VCAA or previously existing law is 
warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).


Factual Background

Service medical records reveal that in June 1943, the veteran 
was seen for what was described as minimal subacute 
bronchitis of the right lung base.

A service separation examination of January 1946 was negative 
for any disability of the lungs, including emphysema.  No 
pertinent diagnosis was noted.

On VA psychiatric examination in December 1993, the veteran 
gave a history of emphysema since 1974.  

A VA clinical record dated in January 1997 was significant 
for a diagnosis of chronic obstructive pulmonary disease.  A 
VA psychiatric annual summary dated in February 1997 reflects 
a diagnosis of emphysema since 1974.

In August 1997 the veteran submitted his initial claim for 
service connection for emphysema.  In September 1997, he 
submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, formally claiming service connection 
for emphysema.  Accompanying that form was a statement from a 
VA physician dated in September 1997, in which it was noted 
that the veteran was being regularly followed up and treated 
for chronic obstructive lung disease.  Additionally noted was 
that the veteran had a long history of smoking, which could 
have been the cause of his present condition.

At the time of a VA pulmonary examination in December 1997, 
the veteran gave a history of pulmonary emphysema since 1974.  
Reportedly, the veteran had smoked 2 1/2 packs of cigarettes 
per day since the age of 18, but had stopped smoking 20 years 
earlier.  When questioned, the veteran complained of 
shortness of breath, as well as an occasional productive 
cough and sputum.  There was no evidence of hemoptysis or 
anorexia, and the veteran was able to walk less than one 
block.  The veteran denied any history of asthma, and stated 
that he was currently using an inhaler with no side effects 
and good response.  On physical examination, the veteran's 
chest expansion was within normal limits.  The pertinent 
diagnosis was chronic obstructive pulmonary disease with 
pulmonary emphysema.

In February 1998, the RO denied the claim for service 
connection for emphysema, as the condition was not shown in 
service, was first noted 28 years after discharge from 
service, and there was no medical evidence relating the 
disorder to service.  The veteran filed a Notice of 
Disagreement with this decision in April 1998.

In January 1999, the veteran submitted correspondence 
alleging that his present emphysema was the result of smoking 
which had originated in service.  The veteran stated that, at 
the time he entered service in 1943, he was "not smoking."  
However, in a very short time, he "was addicted."  According 
to the veteran, he had started smoking as a result of the 
stress of being a Marine.  

Private pulmonary function testing conducted in April 1999 
was consistent with the presence of a moderate obstructive 
deficit with no change post-bronchodilator.  

During the course of an RO hearing in September 1999, the 
veteran offered testimony regarding the nature and etiology 
of his current emphysema.  When questioned regarding the 
point at which he had begun to smoke, the veteran stated that 
he had not smoked prior to entering service.  See Transcript, 
p. 9.

Received in November and December 1999 were VA records 
covering the period from April 1996 to September 1999, 
showing treatment during that time for emphysema.  

A private record of hospitalization dated in December 1999 
reveals that the veteran was hospitalized at that time for 
increasing shortness of breath, in addition to coughing and 
fever, with an inability to take very deep breaths.  When 
questioned, the veteran gave a history of chronic obstructive 
pulmonary disease with emphysema.  Reportedly, the veteran 
had previously smoked 2 1/2 packs of cigarettes a day for a 
period of 40 years.  On physical examination, there was a 
prolonged expiratory phase on lung auscultation, in addition 
to some rales, mainly on the right side, and anterior 
rhonchi.  

In a rating decision of July 2000, the RO denied service 
connection for emphysema due to smoking in service.

The next correspondence in the claims file is a memorandum 
from the veteran's state representative, dated and received 
in August 2001, asking the RO to search for the original 
Notice of Disagreement dated in July 2000.  Attached to the 
memorandum was a copy of a Notice of Disagreement, 
disagreeing with the July 2000 rating decision denying 
service connection for emphysema due to smoking in service.

In August 2001, the veteran offered testimony before a 
traveling Veterans Law Judge regarding the nature and 
etiology of his emphysema.  

In October 2001, the Board remanded the claims for service 
connection for emphysema on a direct basis, and entitlement 
to secondary service connection for emphysema due to smoking 
in service, to include the issue of whether there was a 
timely Notice of Disagreement to the issue. 

In correspondence of December 2001, a private physician 
indicated that the veteran had been under his care since June 
1990 for emphysema due to tobacco use.  Reportedly, the 
veteran's symptoms of emphysema had first become evident 
10 years earlier.  Further noted was that the veteran had 
smoked between 2 1/2 and 3 packs of cigarettes per day for 40 
years, but had stopped 15 years earlier.  

Received in February and March 2003 were VA and private 
treatment records covering the period from June 1990 to 
December 2001, showing treatment during that time for, among 
other things, emphysema.

On VA pulmonary examination in May 2003, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Reportedly, in January 1998, pulmonary function 
testing had revealed the presence of obstructive disease, 
with air trapping.  Also noted was a smoking history 
extending from the veteran's teenage years to age 52, 
encompassing a 1- to 1 1/2-pack-per-day habit, equaling 39 to 
58.5 packs per year.  A review of treatment records showed a 
history of emphysema since 1974, with a history of smoking 
2 1/2 packs of cigarettes per day since the age of 18, 
stopping in 1996.  Also noted was an entry of minimal 
subacute bronchitis of the right lung base in service 
clinical records of June 1943.

When questioned, the veteran complained of a daily productive 
cough with sputum, but with no hemoptysis or anorexia.  The 
veteran was able to ambulate a few feet with oxygen 
supplement.

On physical examination, the veteran stood 5 feet 11 inches 
tall, and weighed 200 pounds.  Examination of the veteran's 
lungs showed mildly prolonged expiration bilaterally, with no 
wheezing.  Pulmonary function testing conducted in May 2003 
was consistent with severe obstructive airway dysfunction.  
The pertinent diagnosis noted was chronic obstructive 
pulmonary disease, oxygen-dependent.  

In the opinion of the examiner, the minimal subacute 
bronchitis of the right lung base noted in service did not 
denote the presence of chronic bronchitis, which was defined 
as three or more consecutive yearly episodes of bronchitis.  
Accordingly, this inservice comment concerned acute 
bronchitis.  According to the examiner, "subacute" was a term 
no longer used to describe bronchitis.  Also noted was that 
heavy smoking would cause chronic bronchitis and emphysema, 
and that acute bronchitis was an intercurrent acute infection 
which was more frequent and more severe in smokers.  

In June 2003 a Supplemental Statement of the Case was issued, 
which determined that a timely Notice of Disagreement had not 
been received with the July 2000 rating decision.  The RO 
noted that although the veteran claimed that he had filed the 
Notice of Disagreement with an RO employee in July 2000, on 
questioning at his hearing, it became apparent that he 
actually had given it to an employee of the New York State 
Division of Veteran's Affairs (NYSDVA).  It was further noted 
that an inquiry was provided to NYSDVA as to whether they had 
submitted the Notice of Disagreement in July 2000.  In a May 
2003 response the NYSDVA indicated that they had no record of 
filing a Notice of Disagreement in July 2000. 


Analysis

Direct Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic lung disease, including emphysema.  While 
in June 1943, the veteran was seen for what was described as 
minimal, subacute bronchitis of the right lung base, that 
episode was acute and transitory, and resolved without 
residual disability.  This conclusion is further buttressed 
by the statement of a VA examiner who, following a review of 
the veteran's medical records in May 2003, offered his 
opinion that the notation of subacute bronchitis in service 
did not denote evidence of "chronic" pathology.  

Significantly, at the time of a service separation 
examination in January 1946, there was no evidence of any 
chronic respiratory disability (including emphysema), and no 
pertinent diagnosis was noted.  The earliest clinical 
indication of the presence of emphysema is revealed by a VA 
psychiatric examination in December 1993, at which time a 
history of emphysema since 1974 was noted.  This, it should 
be noted, would place the inception of the veteran's 
emphysema at a point in time fully 28 years following his 
discharge from service.  Based on such findings, the Board is 
unable to directly associate the veteran's emphysema, first 
persuasively documented many years following service 
discharge, with any incident or incidents (including subacute 
bronchitis) of his period of active military service.

In the absence of competent evidence linking the veteran's 
emphysema to active service, the claim for service connection 
for emphysema on a direct basis is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


Timeliness of Notice of Disagreement

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a substantive appeal 
after a statement of the case (SOC) has been furnished.  See 
38 C.F.R. § 20.200.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the RO within one year 
from the date that that RO mails notice of the determination 
to him or her.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

After a timely Notice of Disagreement is filed, the RO is to 
take such review action as is appropriate and, if the matter 
is not resolved to the claimant's satisfaction, issue an SOC.  
38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  
Once an SOC is issued, the claimant must then file a 
substantive appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

In the instant case, the Board finds that the veteran's 
timeliness of appeal claim must be denied as a matter of law.  
The issue of timeliness of appeal is a question of law; the 
veteran either fulfilled the legal requirements or he did 
not.  

As noted above, the veteran first claimed secondary service 
connection for emphysema due to smoking in service in January 
1999 correspondence.  The RO denied this claim in July 2000, 
and notified him of the decision that same month.  

Although the veteran contends that he gave his Notice of 
Disagreement to a VA employee in July 2000, the RO determined 
that the veteran was actually referring 
to a NYSDVA employee.  That organization has no evidence 
showing that they filed a Notice of Disagreement on behalf of 
the veteran during the appeal period.  Regardless, a Notice 
of Disagreement must be filed with the VA Regional Office 
from which the veteran received notification of the decision.  
38 C.F.R. § 20.300.  Here, the only Notice of Disagreement 
with a date of receipt stamped by the RO was received at the 
RO in August 2001, more than one year after notice of the 
July 2000 rating decision was provided.

Consequently, a timely appeal was not filed and the Board is 
without jurisdiction to address the merits of the claim for 
secondary service connection for emphysema due to smoking.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

The Board further notes that even if the veteran had filed a 
timely Notice of Disagreement on this claim, the benefits 
sought on appeal would still be denied.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).

Prior to June 10, 1998, secondary service connection for 
disability attributable to tobacco use subsequent to military 
service could be established based on nicotine addiction 
which had arisen in service, if the addiction was the 
proximate cause of the disability.  See VAOPGCPREC 19-97 (May 
13, 1997).  However, for claims received on or after June 10, 
1998, a disability may not be considered service connected on 
the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2003).  

In the present case, it is true that the veteran's initial 
claim for service connection for emphysema was received in 
August 1997, well in advance of the delimiting date of June 
10, 1998.  However, that claim made no mention whatsoever of 
smoking in service, nor did he claim service connection for 
nicotine dependence.  While in conjunction with the veteran's 
initial claim, there was received a statement from a VA 
physician to the effect that the veteran had a long history 
of smoking, which could be the cause of the chronic 
obstructive pulmonary disease for which he was currently 
receiving treatment, that statementmade no mention of the 
veteran's smoking having begun during active service.  
Moreover, the mere presence of medical evidence does not 
establish an intent on the part of the veteran to seek 
secondary service connection.  Brannon v. West, 12 Vet. App. 
32, 35 (1998).

Not until January 1999 did the veteran allege that his 
emphysema was, in fact, the result of a smoking addiction 
(nicotine dependence) which had originated in service.  As is 
clear from the above, this was subsequent to the date of 
enactment of legislation prohibiting the granting of service 
connection for disabilities resulting from the use of tobacco 
products in service.  As such, the veteran's claim for 
secondary service connection for emphysema due to smoking in 
service is prohibited as a matter of law.  38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2003).

Even assuming, for the sake of argument, that the veteran's 
claim could be considered under the law in effect prior to 
June 10, 1998, there is no competent medical evidence that 
the emphysema from which he currently suffers had its origin 
as the result of cigarette smoking/nicotine dependence in 
service.  Thus, even if a timely Notice of Disagreement had 
been submitted, there is no basis upon which to establish 
secondary service connection for emphysema due to smoking in 
service. 


ORDER

Service connection for emphysema on a direct basis is denied.

A timely Notice of Disagreement with the VA rating decision 
of July 2000 not having been submitted, the appeal from that 
rating decision is dismissed. 



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


